           Case 6:21-cv-00352-AC     Document 7      Filed 04/01/21    Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

TRACY WALLS,
                                                                 Case No. 6:21-cv-00352-AC
              Plaintiff,
                                                                                     ORDER
      v.

JULIE GIBESON, et al.,

              Defendants.

ACOSTA, Magistrate Judge.

      The court GRANTS plaintiff's Motion to Withdraw Complaint (ECF No. 6). IT IS

ORDERED that this action is DISMISSED, without prejudice. All pending motions are DENIED

AS MOOT.

      IT IS SO ORDERED.

      DATED this 1st day of April, 2021.

                                           /s/ John V. Acosta
                                           John V. Acosta
                                           United States Magistrate Judge


1 - ORDER
